Dissenting Opinion by
Mr. Justice Williams :
I regret that I am constrained to dissent once more from a judgment-in which a majority of my brethren seem fully to concur. The American Sunday School Union is by common consent a purely public charity. Its work is as wide as our country. It is undenominational in its spirit, its organization, and its methods. It has no stock, and no possibility of personal or corporate gain. It is dependent, from year to year, on voluntary contributions from churches, Sunday schools, and individuals. Whenever the stream of money which now pours from these sources into its treasury shall cease, its beneficent work must be dis*318continued. All this seems to be conceded by this court, and the exemption of the property of the Union from taxation would not be questioned, as we understand, but for the fact that it sells books to those who are willing to pay for them, in addition to giving them to those who are not able to buy. This, it is held, puts the Union in the position of stepping outside its legitimate work and embarking in a business enterprise for profit. What is its legitimate work? It is to send its workers or missionaries along our frontiers and into sparsely settled or destitute neighborhoods wherever they may be found, to gather the young into Sunday schools for moral and religious instruction, and to provide for them a wholesome literature. Many of these books are suitable for the use of adults; and the society seeks to supply the needs of individuals and families by gift where that is necessary, but by a sale whenever a sale is practicable. The price received, whatever it may be, makes a gift to needy persons possible, to the amount so received, beyond what the society could otherwise give. This is their general plan of work.
The building now subjected to taxation has been paid for out of donations made for that purpose. It is the headquarters of the society. The editorial work, correspondence and office work, are done in this building; its publications are stored there ; from it shipments are made to its colporteurs, missionaries and agents in every part of the United States. The room fronting on Chestnut street is fitted up as a sales room, and in it the various books and periodicals of the society are offered for sale, together with a few standard books like Webster’s Dictionary. This is one of the methods employed to put the publications of the society before the public and so extend their usefulness. This does not seem to me to be the entering upon a new business, but a natural and desirable department of its proper work. It is easy to see that if the Union should open a baker’s or a butcher’s shop that would be entering upon a new and unrelated business. The fact that the profits made were turned over to charitable work would make no difference. It is not the use to be made of the profits, but the nature of the business done, that is to be considered in deciding upon the question of liability to taxation. The business done by the Union is divisible into two departments, viz.: the organization *319of Sunday schools, and household visitations by its missionaries; and the supply of Sunday schools and families with a moral and religious literature. Its missionaries sell the books and periodicals of the society when they can. They give them when this seems to be necessary. Precisely the same thing is done at their building on Chestnut street. They make donations of books and they make sales. The more sales made, the more donations can be made out of the same general stock. The entire profits from sales at their building appear to be about two thousand dollars per annum. This sum should go to increase their -gifts to the destitute. By this decision, however, it is subjected to taxation on one hundred and thirty thousand dollars of the valuation of its property. The taxation on this sum at the rate of two per cent, which is not far from the average rate of taxation in this city, will swallow up these profits and take five or six hundred dollars more out of the gifts made by the benevolent to the work of the societ}*-. Every dollar thus expended is taken from the destitute who would otherwise be the recipients of it, and the religious and benevolent work of the society is diminished to that extent.
The application of this rule to the Women’s Christian Association would subject its property to taxation, for it receives for the food and lodging it provides nearly or quite enough to meet its expenses; but we held that its property was exempt notwithstanding: Phila. v. Women’s Christian Association, 125 Pa. 572. Both Lafayette College and the Episcopal Academy received tuition fees from those able to pay, but these institutions were also held to be exempt from taxation. Northampton County v. Lafayette College, 128 Pa. 132 ; Episcopal Academy v. Philadelphia, 150 Pa. 565.
The great hospitals of this city charge those who are able to pay for their care and treatment, and use the money so received to help sustain the institution; but under the rule laid down in this case it is not easy to see why the hospital that does this should not be taxed. The same basis for taxation exists in both cases. Most of the business done by both is done gratuitously. Some services are rendered by the hospital, some books are furnished by the Union to those who are able and willing to pay for what they get. The money so received helps to pay for services rendered and books furnished to those who cannot *320pay, and the capacity of both tbe hospital and the Union to extend its benefactions is increased correspondingly. *
The Young Men’s Christian Association building stands on wholly different ground. The first floor of this building was not built for use in the work of the Association, but for rent to merchants, and is in the actual occupancy of tenants who pay rent. The building of the Sunday School Union is occupied wholly with its own appropriate work. It produces no income. The sales of publications made there, whether at a profit, at actual cost, or half cost, are in aid of the gratuitous distribution of the same publications among those who are unable to buy them. I cannot bring myself to doubt that the judgment of the court below should be reversed and this property held to be exempt from all taxation. But if I found myself in doubt I would resolve that doubt in favor of a society devoted to a work of the purest and broadest Christian charity. Notwithstanding tbe wail of a modern poet, Christian charity is not a rarity “ under the sun,” but one of the crowning excellencies of the civilization of our age and comrtry; and the institutions and agencies it has organized for the relief of suffering, and for the moral uplifting of society, should receive the fullest measure of the protection which our constitution and laws provide for them.
I would reverse the judgment appealed from, and grant the relief- prayed for.